Title: James Jay to the American Commissioners, [25 April? 1778]
From: Jay, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Saturday Evening [April 25?, 1778]
When a man is seriously attached to a public Cause, and has uniformly given the most decisive proofs of that attachment, he cannot be indifferent to the treatment he receives from those who have the management of Affairs.
Men sometimes flatter themselves that they may pass off what they please on the weakness or credulity of others. It is only to undeceive you, in regard to myself, that I take up the pen to tell you I am perfectly sensible of the Compliments you have paid to my understanding and sincerity. There is no occasion to say more. Thus much, I think I could not, without injustice to all parties, dispense with telling you before I leave paris: and in these sentiments I bid you adieu.
 
Notation: Sr James Jay
